Exhibit 10.7

ADMINISTRATIVE SERVICES AGREEMENT

THIS ADMINISTRATIVE SERVICES AGREEMENT, dated as of December 9, 2013 (this
“Agreement”), is entered into by and among Crude Energy, LLC, a Texas limited
liability company (“CE”) and Crude Royalties, LLC, a Texas limited liability
company (“CR” and together with CE, “Crude”), and Bering Exploration, Inc., a
Nevada corporation (“Company”) (collectively, the “Parties”).

WITNESSETH:

WHEREAS, pursuant to an Asset Purchase Agreement dated of even date herewith
(the “Purchase Agreement”), Company has purchased substantially all of the
assets (the “Business”) of Breitling Oil and Gas Corporation, a Texas
corporation (“O&G”), and Breitling Royalties Corporation, a Texas corporation
(“Royalties” and, collectively with O&G, “Breitling”)

WHEREAS, a major portion of the Business purchased by Company consists of
working interests and royalty interests in oil and gas properties;

WHEREAS, O&G has been in the business of acquiring working interests in oil and
gas properties and offering a portion of those working interests to its client
base in exchange for O&G keeping an interest in those properties;

WHEREAS, Royalties has been in the business of acquiring royalty interests in
oil and gas properties and offering a portion of those royalty interests to its
client base in exchange for Royalties keeping an interest in those properties;

WHEREAS, pursuant to existing contractual arrangements and working practices,
Breitling has retained title to a portion of the working interests and royalty
interests owned by its clients and has been providing administrative services on
behalf of its clients incidental to the clients’ ownership of those interests;

WHEREAS, Crude has been formed by two of the three owners of Breitling for the
purpose of acquiring the Excluded Assets (as defined in the Purchase Agreement)
of Breitling other than cash (including most of the personnel who were managing
working interests and royalty interests on behalf of Breitling and its clients)
and continuing the business of offering working interests and royalty interests
to those clients and retaining a portion of such interests;

WHEREAS, Breitling’s client list, including all of the client contact
information and investment parameters (the “Client List”), is included in the
Business that Company has acquired pursuant to the Purchase Agreement;

WHEREAS, Company anticipates that it will continue to source prospects for
working interest and royalty interest investments that Company will not acquire
(“Prospects”); and

WHEREAS, Company desires to give Crude continued access to the Client List and
access to Prospects in exchange for Crude’s agreement to provide certain
administrative services to Company in order to facilitate an orderly separation
from Crude and transition to ownership by Company of the Business.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:

Section 1. Term. This Agreement shall be effective as of the Closing Date and
shall continue, with respect to each Administrative Service (as defined below),
through the third anniversary of the Closing Date (the “Transition Date”), which
date may be extended by agreement among the parties.

Section 2. Company Administrative Services.

(a) From the date hereof through the Transition Date (the “Transition Period”),
Company shall provide to Crude (each, a “Company Administrative Service” and
collectively, the “Company Administrative Services”) (i) access to the Company’s
Client list so that Crude may offer prospects to the Company’s Clients and
(ii) access to the Company’s Prospects for acquisitions of working interests
and/or royalty interests. Notwithstanding the foregoing, the Company may, in its
own discretion, elect to acquire all or any part of any Prospect of which it
becomes aware. Crude shall not have the right to acquire all or any part of any
Prospect that the Company desires to acquire for itself. If the Company
generates a Prospect and decides not to acquire any or all of it, the Company
shall offer the Prospect to Crude hereunder.

Section 3. Crude Administrative Services.

(a) During the Transition Period, Crude shall provide to Company the
administrative services identified on Schedule A. (each, a “Crude Administrative
Service” and collectively, the “Crude Administrative Services”). Any functions,
responsibilities, activities or tasks that are not specifically described on
Schedule A, but are reasonably required for the proper performance and delivery
of the Crude Administrative Services, and are a necessary or inherent part of
the Crude Administrative Services and were otherwise being performed by
Breitling in the regular course of its business prior to the date hereof, shall
be deemed to be implied by and included within the scope of the Crude
Administrative Services to the same extent and in the same manner as if
specifically described on Schedule A.

(b) Crude shall perform all Crude Administrative Services at comparable levels
of performance, completeness, care and attention and in accordance with service
standards, operating procedures, work schedules and maintenance intervals that
are consistent with the practices of Breitling in performing such services or
similar services for itself prior to the Closing Date. Crude may hire or engage
one or more subcontractors or other third parties (each, a “Subcontractor”) to
perform any or all of its obligations under this Agreement; provided, however,
that (i) Crude remains ultimately responsible for ensuring that the obligations
with respect to the nature, quality and standards of care set forth in this
Section 3(b) are satisfied with respect to any Service provided by any
Subcontractor; and (ii) the use of any Subcontractor will not adversely affect
the quality or timeliness of delivery of any Service provided to Company.

 

2



--------------------------------------------------------------------------------

(c) Company shall make available to Crude on a timely basis all data,
information and other materials within Company’s control that are reasonably
necessary for Crude to perform, or cause to be performed, the Crude
Administrative Services. The Parties agree that Crude shall not have any
liability for any failure to perform or for the late performance of any of the
Crude Administrative Services, to the extent such non-performance or late
performance results from Company’s having failed to provide, or cause to be
provided, to Crude, data, information or other materials reasonably required to
perform the Crude Administrative Services.

(d) Each Party shall (i) keep records regarding Crude Administrative Services as
they have kept records for themselves prior to the date hereof, (ii) provide the
other Party with reasonable access to such records, and (iii) for each Crude
Administrative Service, retain such records in accordance with such Party’s
record retention policy.

(e) The parties shall cooperate and use commercially reasonable efforts to
obtain the consent of any licensors of software or any other third party that
may be required in connection with the provision of any of the Crude
Administrative Services hereunder; provided, however, that Crude shall have no
obligation to pay money or grant any accommodation to any third party in order
to obtain any such consents, except to the extent Company agrees to reimburse
Crude for any such payment made by Crude at the request of Company. If any such
third party requires a payment in order to make the Crude Administrative
Services available to Company hereunder, each party shall promptly notify the
other party of this additional cost and the parties shall discuss any viable
work-around solution. In any such case, Company shall have the option to elect
(i) to pay any amounts that are required to be paid to any third party to obtain
the consent of such third party in order to receive the Crude Administrative
Services hereunder or (ii) to terminate any of the Crude Administrative Services
associated with the required consent.

Section 4. Billing and Payment.

(a) Crude shall provide the Crude Administrative Services in exchange for
receiving the Company Administrative Services. Crude shall be entitled to
receive from the Interest Holders (as defined in the Management Agreements
referenced on Schedule A) all of the compensation payable to the “Manager” by
the Interest Holders pursuant to Article III of the Management Agreements
referenced on Schedule A.

(b) In addition to providing the Crude Administrative Services, Crude shall pay
Company for the Company Administrative Services: (a) $100,000 per month,
(b) $150,000 per Prospect delivered to Crude, and (c) a carried interest in each
Prospect acquired in an the amount equal to 20% of such Prospect acquired by
Crude (regardless of the amount of the Prospect resold by Crude to clients).
Company shall provide Crude with an invoice within twenty (20) days following
each month of the Transition Period detailing the fees incurred by Crude during
such month.

(c) Unless otherwise provided herein, Crude shall pay all invoices by wire
transfer of immediately available funds in accordance with the instructions
provided by Company in writing to Crude, as applicable, not later than 10 days
following receipt by Crude of

 

3



--------------------------------------------------------------------------------

Company’s invoice. Crude shall not offset any amounts owing to it by Company
against amounts payable by Crude hereunder or under any other agreement or
arrangement. Should Crude dispute any portion of any invoice, Crude shall
promptly notify Company in writing of the nature and basis of the dispute.

(d) If Crude fails to pay the full amount of any invoice within 30 days after
the relevant payment date, such failure shall be considered a material breach of
this Agreement (except to the extent of any invoiced amounts reasonably disputed
by Crude in good faith and of which dispute Crude has notified Company in
accordance with the requirements of this Agreement). Company may, without
liability, suspend its obligations hereunder to provide any and all of the
Company Administrative Services to Crude until such time as such invoices have
been paid in full (except to the extent of any invoiced amounts reasonably
disputed by Crude in good faith and of which dispute Crude has notified Company
in accordance with the requirements of this Agreement). The remedy provided to
Company by this Section 4(d) shall be without limitation of any other applicable
provisions of this Agreement.

(e) All charges and fees to be paid by Crude to Company under this Agreement are
exclusive of any applicable taxes required by law to be collected from Crude
(including withholding, sales, use, excise or services taxes, which may be
assessed on the provision of the Crude Administrative Services hereunder). If a
withholding, sales, use, excise or services tax is assessed on the provision of
any of the Crude Administrative Services provided under this Agreement, Crude
shall pay directly, reimburse or indemnify Company for such tax. The parties
shall cooperate with each other in determining the extent to which any tax is
due and owing under the circumstances, and shall provide and make available to
each other any resale certificate, information regarding out-of-state use of
materials, services or sale, and other exemption certificates or information
reasonably requested by the other party.

Section 5. Additional Crude Administrative Services. If Company reasonably
determines that additional administrative services of the type previously
provided by Breitling to the Business are necessary to complete the transition,
Crude will consider in good faith providing such services to Company. If Crude
agrees to add any additional services (“Additional Services”), representatives
of Crude and Company will meet to discuss the terms and conditions (including
cost) upon which such Additional Services will be provided. Any such Additional
Services mutually agreed to and the fees thereof shall be effective as of the
date of execution of an amendment to this Agreement by duly authorized
representatives of the parties hereto. It is understood and agreed that Crude
shall be under no obligation to provide or procure any such Additional Services
requested by Company.

Section 6. Title to Property; Independent Contractors.

(a) All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources (except for any procedures, methods, systems, strategies,
tools, equipment, facilities and other resources owned by Company) used by Crude
or any third party service provider in connection with the provision of Crude
Administrative Services hereunder (collectively, the “Equipment”) shall remain
the property of Crude or such third party service provider and, except as
otherwise provided herein, shall at all times be under the sole direction and
control of Crude or such third party service provider.

 

4



--------------------------------------------------------------------------------

(b) Crude shall not take title to any properties owned of record or beneficially
by Company or its clients. Any addition to the assets of Company or its clients
purchased, leased, or otherwise acquired with the Company’s or its clients’
funds or securities shall be acquired in the name of the Company or its clients,
as appropriate.

(c) Crude shall remain at all times an independent contractor with respect to
Company, and under no circumstances shall Crude be deemed to be a partner,
employee, agent or representative of Company. Except as otherwise provided
herein, management of, and control over, the provision of Crude Administrative
Services (including the determination or designation at any time of the
Equipment, employees and other resources of Crude or any third party service
provider to be used in connection with the provision of the Crude Administrative
Services) shall reside solely with Crude. Without limiting the generality of the
foregoing, all labor matters relating to any employees of Crude and any third
party service provider shall be within the exclusive control of such parties,
and Company shall take no action affecting, or have any rights with respect to,
such matters. Crude shall be solely responsible for the payment of all salary
and benefits and all income tax, social security taxes, unemployment
compensation, tax, workers’ compensation tax, other employment taxes or
withholdings and premiums and remittances with respect to employees of Crude
used to provide Crude Administrative Services. Crude employees rendering Crude
Administrative Services pursuant to this Agreement shall not be deemed employees
of Company or be entitled to or qualified under any employee benefit plans,
including, but not limited to, pension, health and insurance plans, provided by
Company, as applicable, for its employees. Crude shall not be authorized, and
none of Crude employees, agents or representatives shall at any time attempt to
act on behalf of Company other than as authorized by Company, as applicable, or
in the ordinary course of performing the Crude Administrative Services, or to
bind Company in any manner whatsoever to any obligations. None of Crude
employees, agents or representatives shall engage in any acts that may lead any
person to believe that such party is an employee, agent or representative of
Company.

(d) Company is and shall remain at all times independent contractors with
respect to Crude and under no circumstances shall Company be deemed to be a
partner, employee, agent or representative of Crude. Company shall not be
authorized, and none of Company’s employees, agents or representatives shall at
any time attempt to act on behalf of Crude other than as authorized by Crude or
to bind Crude in any manner whatsoever to any obligations. Neither Company nor
Company’s employees, agents or representatives, shall engage in any acts that
may lead any person to believe that such party is an employee, agent or
representative of Crude.

Section 7. Notices. All notices or communications hereunder shall be in writing
(including facsimile or similar writing) addressed as follows:

To Company:

Bering Exploration, Inc.

1910 Pacific Avenue, Suite 7000

Dallas, Texas 75201

Attn: Chris Faulkner, Chief Executive Officer

 

5



--------------------------------------------------------------------------------

To Crude:

Crude Energy, LLC

1910 Pacific Avenue, Suite 7000

Dallas, Texas 75201

Attention: Parker Hallam

Any such notice or communication shall be deemed given (1) when made, if made by
hand delivery, and upon confirmation of receipt, if made by facsimile, (2) one
business day after being deposited with a next-day courier, postage prepaid, or
(3) three business days after being sent certified or registered mail, return
receipt requested, postage prepaid, in each case addressed as above (or to such
other address as such party may designate in writing from time to time).

Section 8. Entire Agreement. This Agreement, its exhibits, schedules and annexes
constitute the entire agreement between the Parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral and written, between the Parties hereto with respect to the subject matter
hereof. No representation, warranty, promise, inducement or statement of
intention has been made by either Party which is not embodied in this Agreement
or such other documents, and neither Party shall be bound by, or be liable for,
any alleged representation, warranty, promise, inducement or statement of
intention not embodied herein or therein.

Section 9. Amendments; Waivers. No amendment, modification, waiver or discharge
of this Agreement or any provision of this Agreement shall be effective against
any Party, unless such Party shall have consented thereto in writing. No waiver
of any condition, or of the breach of any provision hereof, in any one or more
instances, shall be deemed to be a further or continuing waiver of such
condition or breach. Delay or failure to exercise any right or remedy shall not
be deemed the waiver hereof.

Section 10. Termination.

(a) Company may terminate this Agreement at any time upon written notice to
Crude in the event of a material breach of this Agreement by Crude. Such
termination shall become effective thirty (30) days from the date of Crude
receipt of such notice unless the breach is cured prior to the end of said
30-day period.

(b) Crude may terminate this Agreement at any time upon written notice to
Company in the event of a material breach of this Agreement by Company. Such
termination shall become effective thirty (30) days from the date of Company’s
receipt of such notice unless the breach is cured prior to the end of said
30-day period.

(c) During the 30-day period after notice is delivered to terminate pursuant to
Section 10(a) or (b), the Parties will use commercially reasonable efforts to
work together to migrate the Crude Administrative Services from Crude to Company
(the “Transition”), so that Company will be able to perform the tasks and
functions constituting the Crude Administrative Services on its own as of and
following the termination of this Agreement. In furtherance of the foregoing,
Crude shall provide Company, its agents and representatives reasonable access to

 

6



--------------------------------------------------------------------------------

relevant employees and representatives and relevant books, records, offices, and
properties in order to permit Company or any third party selected by Company
(i) to develop and provide its own stand-alone services to replace the Crude
Administrative Services and (ii) to review and audit such books and records, at
the expense of Company, solely as they relate to the provision of any Crude
Administrative Services by Crude; provided, however, that such access shall not
unreasonably disrupt the business or operations of Crude. In addition, any
request by Company to review any such books or records or to meet with any of
Crude employees or representatives, shall be during normal business hours and
only after permission has been granted in writing by Crude.

Section 11. Confidentiality. Each party shall, and shall cause each of its
Affiliates and each of its and their officers, directors and employees to, hold
all information relating to the business of the other party disclosed to it by
reason of this Agreement, specifically including the Client List (the
“Confidential Information”) confidential, and shall not disclose or permit to be
disclosed any such Confidential Information to any third party unless legally
compelled to disclose such information; provided, however, that to the extent
that a party receiving Confidential Information hereunder may receive the
written advice of outside counsel that disclosure of any Confidential
Information is required in order that such party not commit a violation of law,
such party: (a) to the extent not inconsistent with such party’s obligation to
disclose, will give the other party hereto prompt notice of such request so that
such party may seek an appropriate protective order; (b) may only disclose such
information if it shall first have used commercially reasonable efforts to
obtain an appropriate protective order or other satisfactory assurance of
confidential treatment for the information required to be so disclosed; and
(c) if such protective order or other remedy is not obtained, or the other party
waives such party’s compliance with the provisions of this Section 11, shall
only furnish that portion of the Confidential Information which is legally
required to be so disclosed. As used herein, “Confidential Information” does not
include any information that: (i) is or becomes generally available to the
public or the retail industry other than as a result of a disclosure, directly
or indirectly, by the party receiving the Confidential Information; or (ii) was
available to the receiving party on a non-confidential basis prior to its
disclosure by the disclosing party or becomes available to the receiving party
on a non-confidential basis, in each case from a source other than the
disclosing party or its representatives, which source was not itself known to be
bound by a confidentiality agreement with the disclosing party or its
representatives and had not, to the knowledge of the receiving party, received
such information, directly or indirectly, from a third party so bound. Following
the termination of this Agreement, Crude shall return to Company or destroy all
copies of the Client List and shall make no further use thereof.

Section 12. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without regard to
conflict of laws principles. Each Party hereto hereby irrevocably submits to the
personal and subject matter jurisdiction of the United States District Court
Northern District of Texas, or any court of the State of Texas located in Dallas
County, over any suit, action or proceeding arising out of or relating to this
Agreement. Each Party hereby irrevocably waives to the fullest extent permitted
by law, (a) the right to trial by jury; (b) any objection that they may now or
hereafter have to the venue of any such suit, action or proceeding brought in
any such court; and (c) any claim that any such suit, action or proceeding has
been brought in an inconvenient forum. Final judgment in any suit, action or
proceeding brought in any such court shall be conclusive and binding upon each
Party duly served with process therein and may be enforced in the courts of the
jurisdiction of which either Party or any of their property is subject, by a
suit upon such judgment.

 

7



--------------------------------------------------------------------------------

Section 13. Headings. The headings appearing at the beginning of sections
contained herein have been inserted for identification and reference purposes
and shall not be used to determine the construction or interpretation of this
Agreement.

Section 14. Counterparts. This Agreement may be executed in counterpart copies,
all of which when taken together shall be deemed to constitute one and the same
original instruments.

Section 15. Binding Effect; Benefits. This Agreement shall inure to the benefit
of and be binding upon the Parties hereto and their respective successors and
assigns. Notwithstanding anything contained in this Agreement to the contrary,
nothing in this Agreement, expressed or implied, is intended to confer on any
person other than the Parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or any reason of this
Agreement.

Section 16. Assignability. Neither this Agreement nor any of the Parties’ rights
hereunder shall be assignable by any Party hereto without the prior written
consent of the other Party hereto.

Section 17. Release.

(a) Crude shall not be liable to Company for (1) delays, errors, malfunctions or
breakdowns relating to the Crude Administrative Services, unless such delays,
errors, malfunctions or breakdowns are attributable to or are the result of
Crude’s gross negligence or willful misconduct, or (2) any action or omission
taken or not taken pursuant to instructions properly received from Company,
unless such action or omission, as the case may be, is attributable to or is the
result of Crude’s gross negligence or willful misconduct.

(b) Company shall not be liable to Crude for (1) delays, errors, malfunctions or
breakdowns relating to the Company Administrative Services, unless such delays,
errors, malfunctions or breakdowns are attributable to or are the result of
Company’s gross negligence or willful misconduct, or (2) any action or omission
taken or not taken pursuant to instructions properly received from Crude, unless
such action or omission, as the case may be, is attributable to or is the result
of Company’s breach of its obligations hereunder or its gross negligence or
willful misconduct.

Section 18. Indemnification.

(a) Company shall indemnify, defend and hold harmless Crude and its present and
future officers, directors, employees, agents and representatives (each
individually referred to herein as a “Crude Indemnified Party”), from and
against any and all liabilities resulting from any claim arising in connection
with, or related to, this Agreement and the Company Administrative Services
provided hereunder, except to the extent those claims arise out of the gross
negligence or willful misconduct of the Crude Indemnified Party.

 

8



--------------------------------------------------------------------------------

(b) Crude shall indemnify, defend and hold harmless Company, Company’s
Affiliates and Company’s delegates and their respective present and future
officers, directors, employees, agents and representatives (each individually
referred to herein as a “Company Indemnified Party”), from and against any and
all liabilities resulting from any claim arising in connection with, or related
to, this Agreement and the Crude Administrative Services provided hereunder,
except to the extent those claims arise out of the gross negligence or willful
misconduct of the Company Indemnified Party.

(c) Notwithstanding any other provision of this Agreement, neither party shall
be liable for lost profit, lost revenue or any other form of indirect,
incidental, special, consequential or punitive damages other than in connection
with a third party claim, even if that party has been informed of the
possibility of such damages.

Section 19. Survival of Indemnification Obligations. The indemnification
obligations of each Party pursuant to this Agreement shall continue for a period
of two (2) years following the expiration or termination of this Agreement and
the Company Administrative Services and Crude Administrative Services provided
hereunder.

Section 20. Notification of Claim. The Crude Indemnified Party or the Company
Indemnified Party, as the case may be, shall give prompt written notice to the
other Party of the receipt of any claim or the commencement of any action which
is or may be covered by the applicable indemnity, but the failure to so notify
such Party shall not relieve the indemnifying Party of any liability that it may
have under this Agreement except to the extent that the defense of such action
is prejudiced thereby. Upon receipt of such notice, the indemnifying Party shall
immediately assume the defense thereof with counsel satisfactory to the other
Party. No compromise or settlement thereof may be effected by the indemnifying
Party without the other Party’s consent.

Section 21. Limitation of Damages. Notwithstanding anything contained herein to
the contrary, the liability of any Party under this Agreement for any breach,
default, or event of default under this Agreement shall be strictly limited to
such actual and incidental damages as were directly incurred by the
non-breaching or non-defaulting Party by reason of such breach, default or event
of default. In no event shall any Party ever be liable, nor shall any Party ever
recover, and hereby waives, any consequential or special damages (including but
not limited to lost profits or damages for lost business opportunity) other than
in connection with a third party claim.

Section 22. Force Majeure. No Party shall be liable for delays or failure in its
performance hereunder to the extent that such delay or failure of performance is
caused by any act of God, war, strike, lockout, labor dispute, work stoppage,
fire, act of government, or any other cause, whether similar or dissimilar,
beyond the control of such Party.

Section 23. Cooperation. Each of the Parties to this Agreement, when requested
by another Party, shall give all reasonable and necessary cooperation with
respect to any reasonable matters relating to the transaction contemplated by
this Agreement.

 

9



--------------------------------------------------------------------------------

Section 24. Severability. The provisions of this Agreement shall be severable,
and any invalidity, non-enforceability or illegality of any provision or
provisions of this Agreement shall not affect any other provision or provisions
of this Agreement, and each term and provision of this Agreement shall be
construed to be valid and enforceable to the full extent permitted by law.

Section 25. No Third Party Beneficiaries. This Agreement has been entered into
solely for the benefit of the Parties that have executed it, and not to confer
any benefit or enforceable right upon any other party or entity. Accordingly, no
party or entity that has not executed this Agreement shall have any right to
enforce any of the provisions of it.

Section 26. Attorney’s Fees. The prevailing party in any action, suit,
proceeding, arbitration, or mediation, brought to enforce any matter under this
Agreement, shall be entitled to recover, in addition to any other available
remedies, its reasonable attorney’s fees and costs actually incurred in
connection with the action, suit, proceeding, arbitration or mediation.

[Remainder of this page intentionally left blank. Signature page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

CRUDE ENERGY, LLC By:   /s/ Parker Hallam   Name: Parker Hallam   Title:
President CRUDE ROYALTIES, LLC By:   /s/ Parker Hallam   Name: Parker Hallam  
Title: President BERING EXPLORATION, INC. By:   /s/ Chris Faulkner   Name: Chris
Faulkner   Title: President